316 F.2d 229
Elmer M. HARRIS, Appellant,v.UNITED STATES of America, Appellee.
No. 20402.
United States Court of Appeals Fifth Circuit.
April 19, 1963.

James J. Laughlin, Washington, D.C., for appellant.
Lloyd G. Bates, Jr., Asst. U.S. Atty., Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.
PER CURIAM.


1
Appellant, pursuant to 28 U.S.C.A. 2255, moved to set aside a judgment of conviction entered on February 9, 1960.  This judgment had been affirmed; Harris v. United States, 5 Cir., 1960, 285 F.2d 85, and certiorari denied, 368 U.S. 820, 82 S.Ct. 38, 7 L.Ed.2d 26.  The motion was based on the proposition that appellant was suffering from a mental disorder at the time of his trial to the extent that he was not able to understand the charges against him, and was incompetent to assist counsel in his own defense.


2
The District Court, after a full hearing and with appellant present, denied the motion.  The record amply sustains the findings of fact and conclusions of law embraced in the well reasoned opinion rendered in support of the order of denial.  It follows that the judgment appealed from should be and is


3
Affirmed.